DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-04-2021 has been entered.
 
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-09-2020.
Applicant’s election without traverse of of the invention of claims 1-18 in the reply filed on 03-09-2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 20140242809) in view of Kaga (US 20140295667).
Hashimoto is directed towards a method for manufacturing semiconductor devices by depositing films on substrates (abstract), including for devices that have what can be considered high aspect ratios [0218].
As shown in the flowchart of figure 4, the process comprises performing a cycle a predetermined number of times to form an SiOCN film (though it says it can alternately deposit SiOC films), the cycle comprises non-simultaneously performing: (a) forming a first layer containing a main element (e.g. absorbing Si) by supplying a precursor (e.g. HDCS) to the substrate in step 1; this is followed by (b) forming a second layer containing the main element, carbon, and nitrogen by supplying a first reactant gas (e.g. the hydrocarbon and TEA, which is triethylamine, which is an amine based gas that contains nitrogen and carbon) in a step 2; this is followed by forming a third layer containing the main element, oxygen, carbon and nitrogen by supplying a second reactant, which contains oxygen (e.g. O2) to oxidize the second layer in a third step to 
Hashimoto further teaches, as shown in figure 7, that a use case for its films (though this example forms SiOC film, which as discussed above, it previously taught as an alternate material to deposit in its process) is depositing these films onto patterned surfaces (e.g. a surface patterned with grooves) where there are upper surfaces, side surfaces, and bottom surfaces and teaches that the material is deposited with excellent step coverage and that the film is deposited very uniformly on all three of these surfaces [0218-0220].  Since the amounts of material deposited is so uniform on these surfaces, it follows that the density of the absorption layers (the amount of material deposited on each of these surfaces, both the silicon absorbed layer and the nitrogen and carbon absorbed layer) must have been very equal in density/concentration in order to produce such a similar overall amount of deposition.  As discussed in the 112 2nd rejection above, the absorption layers in the process of Hashimoto is interpreted to be sufficiently equalized in order to have “substantially equalized” densities.
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the SiOCN films of Hashimoto on such a patterned substrate with the required “substantially equalized” density of the absorption layer, as well as nitrogen and carbon concentration, since that was taught as a particular substrate surface to coat with its films, and SiOCN was taught as an alternative to SiOC films as a use case and to do so uniformly on upper surface, side surface, and lower surface of the pattern, because that is how it teaches coating those surfaces, and doing so would produce no more than predictable results.
Hashimoto exemplifies varying the supply times between 1-120seconds  for each of the precursor [0066], the first reactant [0080], and the second reactant [0111], and further teaches that the supply time for the precursor determines the amount of material 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant relative to the precursor and the first reactant relative to the second reactant through process optimization (controlling both the speed of the process and the composition of the deposited film), including having the supply time for the reactant in (b) be longer than the supply time for the precursor in (a), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Hashimoto further teaches that the gases do not need to be supplied only a single time during each cycle, but as shown in figure 5 modified example 6, it exemplifies a process of providing a reactant gas intermittently, with a pulse followed by a purge (with the continuously flowing nitrogen gas) being repeatedly performed in the same step 
However, Kaga is also directed towards a method for manufacturing semiconductor devices by depositing films on substrates (abstract) including, by alternately providing a source gas and a reaction gas in separated steps to deposit the desired film.  However, it further teaches that the byproducts of the reaction build up and then interfere with the reaction, which is calls a “loading effect” and which causes lower process uniformity, particularly in high aspect ratio and dense device structures [0028]. In order to solve this problem, Kaga teaches that, for each provision of the source gases and reaction gases, instead of providing a single pulse of the gas, a series of temporally separated pulses of the gas are provided [0005], as exemplified in figure 5, it teaches intermittently supplying the reactant alternately and repeatedly with a purge of the vacuum chamber multiple times in order to remove byproducts of the reaction and mitigate the loading problem [0068-0069].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to, as taught by Kaga, intermittently supply the first reactant alternately and repeatedly with a purging process of the vacuum chamber multiple times in step b of each cycle in the process of Hashimoto, as taught by Kaga, in order to reduce the loading effect and thus improve the uniformity of the deposition (claims 1-3, 5-13).
	Claims 16 and 17: the supply time of the first reactant per pulse is a result effective variable, with all else being held constant, mathematically determines the total supply time for the first reactant, for example, if each of the two pulses are shortened, 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose each of the instantly claimed ranges of relative supply times for the first reactant pulse relative to the precursor and the first reactant pulse relative to the second reactant through process optimization (controlling both the speed of the process and the composition of the deposited film), since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 16 and 17).
Claim 18: the previously discussed first reactant is TEA, which is triethylamine, which is an amine based gas, additionally, Hashimoto teaches that organic hydrazine based gases can be alternatively used [0188].
Response to Arguments
Applicant's arguments filed 01-04-2021 have been fully considered but they are not persuasive in view of the amended rejection, necessitated by amendment.
The new limitations have been considered in view of the new Kaga reference.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712